        Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and               )
JEFFREY COVINGTON,                )
                                  )
                Plaintiffs,       )
                                  )
vs.                               )                      Case No. 19-cv-00718-PRW
                                  )
CSAA FIRE AND CASUALTY            )
INSURANCE, d/b/a AAA FIRE AND     )
CASUALTY INSURANCE COMPANY, INC., )
                                  )
                Defendant.        )

                            DEFENDANT’S TRIAL BRIEF

       Defendant CSAA Fire and Casualty Insurance Company (“CSAA”) respectfully

submits this Trial Brief regarding issues pertinent to the upcoming trial proceedings. In

sum, Plaintiffs cannot prove: (1) any breach of the policy, as the damages were the result

of causes excluded under the policy, even if they were not the exclusive cause of the leak,

and Plaintiffs’ own failure to mitigate or inform Defendant so Defendant could ascertain if

mitigation was necessary; (2) any bad faith as CSAA’s determination that the damages

were the result of causes excluded under the policy was reasonable and Plaintiffs did not

suffer any damages attributable to CSAA’s purported bad faith conduct; (3) any bad faith

as a result of a failure to investigate, as the basis for the bad faith claim is predicated on

reports from the investigation and no additional investigation would affect CSAA’s

determination; and (4) any grounds for punitive damages.

       In addition, unless rendered unnecessary as the result of the Court’s ruling on CSAA

pending Motion for Summary Judgment, CSAA anticipates making a Rule 50 motion at
            Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 2 of 14




the close of Plaintiffs’ case. 1 CSAA believes the matters addressed herein are directly

pertinent to such a motion, providing relevant argument and authority supportive of its

position.

      I.      NO BREACH OF CONTRACT

           Plaintiffs seek payment under the policy at issue for damages related to water

damage to the floor of their home. CSAA determined, however, that the damage was not

a covered loss because it was the result of causes excluded from coverage.

           The Policy specifically excludes:

           Constant or repeated seepage or leakage of water or the presence or
           condensation of humidity, moisture or vapor, over a period of weeks, months
           or years unless such seepage or leakage of water or the presence or
           condensation of humidity, moisture or vapor is unknown to all “insureds”
           and is hidden within the walls or ceilings or beneath the floors or above the
           ceilings of a structure.

CSAA_COVINGTON 0389.

           We do not insure for loss caused directly or indirectly by any of the
           following. Such loss is excluded regardless of any other cause or event
           contributing concurrently or in any sequence to the loss. These exclusions
           apply whether or not the loss event results in widespread damage or affects
           a substantial area…"Fungi", Wet Or Dry Rot, Or Bacteria.


1
    Fed.R.CivP. 50(a) provides in pertinent part:
       (1) In General. If a party has been fully heard on an issue during a jury trial and the
          court finds that a reasonable jury would not have a legally sufficient evidentiary
          basis to find for the party on that issue, the court may:
          (A) resolve the issue against the party; and
          (B) grant a motion for judgment as a matter of law against the party on a claim or
              defense that, under the controlling law, can be maintained or defeated only with
              a favorable finding on that issue.
       (2) Motion. A motion for judgment as a matter of law may be made at any time before
          the case is submitted to the jury. The motion must specify the judgment sought and
          the law and facts that entitle the movant to the judgment.

                                                2
        Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 3 of 14




CSAA_COVINGTON 0390.

       B. We do not insure for loss to property described in Coverages A and B
          caused by any of the following. However, any ensuing loss to property
          described in Coverages A and B not precluded by any other provision in
          this policy is covered.
          ...
          3. Faulty, inadequate or defective:
          ...
              b. Design, specifications, workmanship, repair, construction,
                 renovation, remodeling, grading, compaction;
              c. Materials used in repair, construction, renovation or remodeling; or
              d. Maintenance;

CSAA_COVINGTON 0352.

       In case of a loss to covered property, we have no duty to provide coverage under
       this policy if the failure to comply with the following duties is prejudicial to us.
       These duties must be performed either by you, or an "insured" seeking coverage,
       or a representative of either:

       1. Give prompt notice to us or our agent;
       …
       4. Protect the property from further damage. If repairs to the property are required,
       you must:
             a. Make reasonable and necessary repairs to protect the property; and
             b. Keep an accurate record of repair expenses…

CSAA_COVINGTON 0353. 2


2
  CSAA can anticipate a scenario where Plaintiffs argue that their failure to mitigate or
timely notify CSAA are moot issues not to be shown to or discussed in front of a jury
because the specific policy provision was not listed in the July 10, 2018 denial letter,
although said denial letter did expressly reserve the right to add facts and/or legal support
and noted the mitigation requirement going forward. However, “Oklahoma courts have
long recognized and continue to recognize the duty of one who is injured by the acts of
another, whether by tort or contract violation or other wrong, to do that which an ordinarily
prudent person would do under similar circumstances to mitigate or reduce his loss or
damages.” F.D.I.C. v. Barker, No. CIV 88-1359-R, 1990 WL 517034, at *33 (W.D. Okla.
Jan. 3, 1990). Regardless, “[c]ourts in this Circuit have declined to prohibit an insurer from
enforcing a policy exclusion that it did not cite as the basis for initial claim denial.”
McCrary v. Country Mut. Ins. Co., 180 F. Supp. 3d 915, 921 (N.D. Okla. 2016); see also,

                                              3
        Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 4 of 14




       All three of CSAA’s inspectors indicated that at least some of the cause of loss was

constant or repeated seepage or moisture/humidity. CSAA_COVINGTON 0606-607

(noting multiple water rings on walls indicating repeated flooding, inadequate crawl space

ventilation causing excessive humidity); CSAA_COVINGTON 0450 (humidity level so

high that condensation drain was sweating and dripping and presence of mildew);

CSAA_COVINGTON 0449 (lengthy leakage from AC unit).                CSAA expressly denied

coverage on this basis: “constant or repeated seepage of [sic] leakage of water over a period

of weeks, months, or years resulting in visible water damage throughout the home and

mold in the furnace room.” CSAA_COVINGTON 0445. Additionally, Plaintiffs’ own

expert provided that the leak was ongoing and that mold had developed in the crawlspace

under the home, which was “extremely humid” nearly ten (10) months after the alleged

date of loss. CSAA_COVINGTON 0464-0466.

       Plaintiffs also knew about the water leakage on August 8, 2017, when they chose to

superficially dry the floor rather than notifying CSAA or contacting a professional.

COVINGTON 0663, 0669. Additionally, Plaintiff Jeffrey Covington saw water dripping

from the condensation pipe onto the ground in the crawl space. Deposition of Jeffrey

Covington at 194:14-25. Given the advanced growth of the mold, there is no doubt that

Plaintiff must have observed it as well while under the crawlspace. Despite this, in the



Cust–O–Fab Serv. Co., LLC v. Admiral Ins. Co., 158 Fed.Appx. 123, 129–30 (10th
Cir.2005); Gallegos v. Safeco Ins. Co. of Am., 646 F. App'x 689, 695 (10th Cir. 2016).




                                             4
          Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 5 of 14




days, weeks, and first nine (9) months after the alleged loss was first discovered, Plaintiffs

did not contact CSAA or any mitigation service, leak detection company, or other

professional to evaluate the damage or assist in cleaning up the water.

CSAA_COVINGTON 0663.

         “Under Oklahoma law, ‘[i]nsurance policies are contracts and they should be

construed as every other contract − according to its terms where it is not ambiguous.’” Inks

v. USAA Gen. Indem. Co., No. 17-CV-00210-GKF-FHM, 2018 WL 3589116, at *4 (N.D.

Okla. June 27, 2018), quoting Equity Ins. Co. v. City of Jenks, 2008 OK 27, 184 P.3d 541,

544. “To recover for breach of contract, a plaintiff must establish: ‘(1) the formation of a

contract, (2) breach of the contract, and (3) damages as a result of that breach.’” Id., quoting

Cates v. Integris Health, Inc., 2018 OK 9, 412 P.3d 98.

         There was a policy in effect. The policy covered certain losses but not others.

Plaintiffs paid premiums for coverage for certain losses and not others. The policy plainly

and unambiguously excluded the damage from the repeated seepage, the humidity, the

faulty construction and the fungus. As a result, CSAA properly denied Plaintiffs’ claim.

There is plainly no breach of contract here.

   II.      NO BAD FAITH CONDUCT

         The Oklahoma Supreme Court first recognized the tort of bad faith in Christian v.

American Home Assur. Co., 1977 OK 141, 577 P.2d 899. “[A]n insurer has an implied

duty to deal fairly and act in good faith with its insured and . . . the violation of this duty

gives rise to an action in tort.” Id. at 904. The duty of good faith does not require an insurer

to pay every claim made by an insured, and there may be valid disagreements between the


                                               5
        Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 6 of 14




parties. Id. at 905. See also Badillo v. Mid Century Ins. Co., 2005 OK 48 ¶ 28, 121 P.3d

1080, 1093 (“[t]he essence of an action for breach of the duty of good faith and fair dealing

‘is the insurer’s unreasonable, bad-faith conduct’”); Skinner v. John Deere Ins. Co., 2000

OK 18, ¶ 17, 998 P.2d 1219, 1223 (recognizing that insurer “acted reasonably as a matter

of law and, thus, summary judgment was proper”); Navarez v. State Farm Mut. Auto. Ins.

Co., 1999 OK CIV APP 92 ¶13, 989 P.2d 1051, 1053 (citing McCorkle v. Great Atlantic

Insurance Co., 1981 OK 128, 637 P.2d 583) (“The essence of the tort of bad faith, as it is

recognized in Oklahoma, is the unreasonableness of the insurer’s actions”). “[T]he fact

that a reasonable jury could find in favor of the insurer based on all facts known or that

should have been known by the insurer when it denied a claim is strong evidence that a

dispute is ‘legitimate.’” Oulds v. Principal Mut. Life Ins. Co., 6 F.3d 1431, 1442 (10th

Cir. 1993), citing Manis v. Hartford Fire Ins. Co., 1984 OK 25, 681 P.2d 760, 762

(“Defendant's evidence, if believed by the jury, could have supported an arson defense.”)

       The elements of a bad faith claim against an insurer for delay in payment of
       first-party coverage are: (1) claimant was entitled to coverage under the
       insurance policy at issue; (2) the insurer had no reasonable basis for delaying
       payment; (3) the insurer did not deal fairly and in good faith with the
       claimant; and (4) the insurer's violation of its duty of good faith and fair
       dealing was the direct cause of the claimant's injury. The absence of any
       one of these elements defeats a bad faith claim.

Ball v. Wilshire Ins. Co., 2009 OK 38, ¶ 21, 221 P.3d 717, 724 (emphasis added); see also,

4100 Perimeter Ltd. P'ship v. Hartford Cas. Ins. Co., No. CIV-14-0641-HE, 2015 WL

5008410, at *3 (W.D. Okla. Aug. 20, 2015), citing Badillo v. Mid Century Ins. Co., 121

P.3d 1080, 1093 (Okla.2005).




                                             6
        Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 7 of 14




       Badillo, 121 P.3d at 1094, also clarified that “bad faith” requires a showing of “more

than simple negligence.” This point was recently reiterated by the Oklahoma Supreme

Court when it held that “a party prosecuting a claim of bad faith carries the burden of proof

and must plead all of the elements of an intentional tort.” Garnett v. Government

Employees Ins. Co., 2008 OK 43, 186 P.3d 935, 944. Thus, to prove a prima facie case of

bad faith against CSAA, Plaintiffs must establish more than just a mistake or negligence.

       As stated in City National Bank and Trust Co. v. Jackson National Life Insurance,

1990 OK CIV APP 89, ¶ 18, 804 P .2d 463, 468: "We therefore hold that before the issue

of insurer's alleged bad faith may be submitted to the jury, the Trial Court must first

determine, under the facts of the particular case and as a matter of law, whether insurer's

conduct may be reasonably perceived as tortious." (Emphasis added). “[T]o establish such

a claim, the insured must present evidence from which a reasonable jury could conclude

that   the   insurer   did   not   have   a   reasonable   good    faith   belief   for   [its

determination].” Houchin v. Hartford Life Ins. Co., No. CIV-14-522-D, 2016 WL 502075,

at *6 (W.D. Okla. Feb. 8, 2016), citing Oulds v. Principal Mut. Life Ins. Co., 6 F.3d 1431,

1436 (10th Cir. 1993) and McCoy v. Okla. Farm Bureau Mut. Ins. Co., 1992 OK 43, 841

P.2d 568, 572.

       A. No Breach of Contract Means No Bad Faith in the Instant Litigation.

       Determining whether an insurer committed bad faith concerns an examination of

the conduct of the insurer with respect to the particular insurance claim at issue over the

time period when the insurer was requested to perform its contractual obligation to the

insured. That is because the decisive question is whether the insurer “had a good faith


                                              7
          Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 8 of 14




belief, at the time its performance was requested, that it had a justifiable reason for

withholding payment under the policy.” Buzzard v. McDaniel, 1987 OK 28, ¶ 10, 736 P.2d

157, 159.

         “A central issue in any analysis to determine whether breach has occurred
         is gauging whether the insurer had a good faith belief in some justifiable
         reason for the actions it took or omitted to take that are claimed violative of
         the duty of good faith and fair dealing.” Id. at 1093-94. “Where an insurer
         has demonstrated a reasonable basis for its actions, bad faith cannot exist as
         a matter of law.” Beers v. Hillory, 241 P.3d 285, 293 (Okla. Civ. App.
         2010); see also Barnes v. Okla. Farm Bureau Mut. Ins. Co., 11 P.3d 162,
         170-71 (Okla. 2000) (“[B]ad faith cannot exist if an insurer's conduct was
         reasonable under the circumstances.”).

Inks v. USAA Gen. Indem. Co., No. 17-CV-00210-GKF-FHM, 2018 WL 3589116, at *6

(N.D. Okla. June 27, 2018).

         As discussed above, the policy explicitly provides that, if an excluded cause is one

of any number of causes of the damage, the loss is not covered. Even if CSAA was

ultimately wrong (which CSAA contests), Plaintiffs, at a minimum, concede that there was

damage as the result of a backed-up drain. It simply is not unreasonable for CSAA to

conclude that the damage was an excluded loss. Thus, Plaintiff’s bad faith claim cannot

stand.

         B. CSAA Had Justifiable Reason to Deny Coverage.

         The inspections and the corresponding reports generated by, or on behalf of, CSAA

demonstrate that, as a matter of law, CSAA had a justifiable reason to deny the Plaintiffs’

claim.

         Tort liability may be imposed only where there is a clear showing that the
         insurer, unreasonably and in bad faith, withholds payment of the claim of its
         insured. Christian v. American Home Assurance Co., 1977 OK 141, 577


                                                8
        Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 9 of 14




       P.2d 899. Under Oklahoma law, bad faith cannot exist if an insurer’s conduct
       was reasonable under the circumstances. Manis v. Hartford Fire Ins.
       Co., 1984 OK 25, 681 P.2d 760.

       Manis instructs that the tort of bad faith does not foreclose the insurer's right
       to deny a claim. An insurer clearly has the right to resist payment and litigate
       any claim to which the insurer has a reasonable defense. Resort to a judicial
       forum is not per se bad faith or unfair dealing on the part of the insurer
       regardless of the outcome of the suit. In such circumstances the insurer does
       not risk a tortious breach of contract.

Duensing v. State Farm Fire & Cas. Co., 2006 OK CIV APP 15, ¶¶ 36-37, 131 P.3d 127,

137 (reversing trial bad faith verdict); see also, Beers v. Hillory, 2010 OK CIV APP 99,

¶26, 241 P.3d 285, 293 (“[w]here an insurer has demonstrated a reasonable basis for its

actions, bad faith cannot exist as a matter of law”). Even if the Court agrees with Plaintiffs

that there should have been coverage under the policy (which CSAA expressly denies), the

Court should, at the very least, acknowledge that the Plaintiffs have presented no evidence

or facts to support their purely speculative assertions that the actions of CSAA could be

viewed reasonably by a jury as bad faith. Oulds v. Principal Mut. Life Ins. Co., 6 F.3d 1431,

1436 (10th Cir. 1993) (“to establish such a claim, the insured must present evidence from

which a reasonable jury could conclude that the insurer did not have a reasonable good faith

belief for withholding payment of the insured's claim.”).

       C. No Bad Faith Damages Means No Bad Faith Claim.

       Among the various elements required to establish bad faith, Plaintiff must prove the

existence of damages. See e.g., Defendant’s Proposed Jury Instruction No. 17, submitted

contemporaneously herewith (“That the violation by Defendant of its duty of good faith

and fair dealing was the direct cause of the injuries sustained by the Plaintiffs, if any.”);



                                               9
       Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 10 of 14




see also OUJI-Civ. No. 22.2 (including as an element of bad faith “the injury sustained by

[Plaintiff].”); OUJI-Civ. No. 22.3 (same); Inks v. USAA Gen. Indem. Co., No. 17-CV-

00210-GKF-FHM, 2018 WL 3589116, at *6 (N.D. Okla. June 27, 2018), quoting Ball v.

Wilshire Ins. Co., 2009 OK 38, 221 P.3d 717, 724. In fact, the comments to OUJI-Civ.

No. 22.4, which enumerates bad faith damages, provide: “Any elements of damages that

are not supported by the evidence should be omitted from the instruction.”

       Plaintiffs were unable to articulate damages they have suffered as a direct result of

the alleged bad faith actions of CSAA. Plaintiff Jeffrey Covington was unable to identify

damage he suffered as a result of the alleged bad faith actions of CSAA. Id. at 205:9-207:6.

He denied: (1) suffering any financial loss (Id. at 202:17-19); (2) having any mental pain

and suffering (Id. at 204:4-7); (3) seeing a counselor (Id. at 204:13-16); and (4) suffering a

loss of reputation in the community (Id. at 213:21-24). Similarly, Plaintiff Tammy

Covington denied that, as a result of CSAA’s handling of the claim she: (1) suffered any

financial loss (Deposition of Mrs. Covington, 67:19-22); (2) had mental pain and suffering

(Id. at 68:7-10); and (3) suffered a loss of reputation in the community (Id. at 67:23-68:6).

       Indeed, Plaintiff Jeffrey Covington made one call to CSAA to initiate his claim.

Thereafter, Ian Rupert, Plaintiff’s brother-in-law, who identified the potential claim on the

May 2018 Mothers’ Day visit to the home, solely communicated with CSAA. Plaintiffs

contend that the “tone and tenor” of the Plaintiffs’ only conversation with CSAA “led” Mr.

Covington “to believe that CSAA would not cover the claim.” Response, Doc. 24 at 6.

Plaintiffs do not tie this complaint to any allegation of bad faith conduct. Id. A speculative

belief based on tone and tenor (and not actual statements or actions) is simply not evidence


                                             10
       Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 11 of 14




of bad faith. In fact, on the very same phone call, Plaintiffs admit CSAA did not deny the

claim and, instead, told Mr. Covington that a field adjuster would be sent out to the subject

property. Id.

       In sum, Plaintiffs cannot prove the elements necessary for a bad faith claim because

they have suffered no damages as a result of Defendant’s alleged misconduct.

       D. No Evidence that a More Thorough Investigation would Make a Difference.

       Included among Plaintiffs’ generic allegations of bad faith is a claim that CSAA

acted improperly in investigating Plaintiffs’ claims. Specifically, Plaintiffs contend that

Defendant “fail[ed] to properly investigate the loss and claim.” Petition at ¶ 14(a).

Plaintiffs have no evidence that a more thorough investigation would result in a different

outcome.

       “Under Oklahoma law, ... an insurer’s investigation need only be reasonable,
       not perfect.” Roberts v. State Farm Mut. Auto. Ins. Co., 61 F. App'x 587, 592
       (10th Cir. 2003) (unpublished) (citing Buzzard, 824 P.2d at
       1109).11 Accordingly, “ ‘when a bad faith claim is premised on inadequate
       investigation, the [claimant] must make a showing that material facts were
       overlooked or that a more thorough investigation would have produced
       relevant information’ that would have delegitimized the insurer’s dispute of
       the claim.” Bannister, 692 F.3d at 1128 (quoting Timberlake, 71 F.3d at
       345). “[E]vidence of inadequate investigation must ‘suggest a sham defense
       or an intentional disregard of uncontrovertible facts’ in order to be put to a
       jury.” Id.; see also Oulds, 6 F.3d at 1442.

Shotts v. GEICO Gen. Ins. Co., 943 F.3d 1304, 1317 (10th Cir. 2019). As a result,

Plaintiffs’ bad faith claim predicated on CSAA’s investigation, even if it survived the lack

of any element of damages, should not be presented to the jury.




                                             11
          Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 12 of 14




   III.     There is No Basis for Submitting the Issue of Punitive Damages to the Jury.

       For punitive damages to be awarded, there must be evidence of wanton or reckless

disregard of the rights of others, and/or of oppression, fraud, or malice. See Cooper v.

National Union Fire Ins., 1996 OK CIV APP 52, 921 P.2d 1297, and 23 O.S. § 9(A).

Plaintiffs present no facts or evidence to support a finding that any of the actions by CSAA

could warrant an award of punitive damages. Additionally, it is settled law in Oklahoma

that an award of punitive damages cannot stem solely from a breach of contract theory of

recovery. See Duensing, 131 P.3d at 138 (“There can be no punitive damage award where

there is no bad faith award.”); Wilspec Technologies, Inc. v. DunAn Holding Group, Co.,

Ltd. 2009 OK 12, ¶17, 204 P.3d 69, 74 (“[p]unitive damages are not recoverable for a

breach of contract unless the conduct constituting the breach is also a tort for which

punitive damages are recoverable”) (internal citations omitted). Because the Plaintiffs fail

to provide any facts or evidence to support a claim of bad faith, the only remaining

possibility (one that CSAA expressly denies) is recovery under a breach of contract theory.

In that case, no punitive damages can be awarded. Thus, under no reasonable scenario can

a claim for punitive damages be presented to the jury in this case.

                                       CONCLUSION

       In summary, Plaintiffs simply cannot support their breach of contract or bad faith

claims. There are no facts and no inferences that could reasonably lead to a jury verdict in

favor of Plaintiffs. As Judge DeGiusti recently stated:

       The mere allegation that an insurer breached the duty of good faith and fair
       dealing does not automatically entitle a plaintiff to a jury trial. Id. (citing City
       Nat'l Bank & Trust Co. v. Jackson Nat'l Life Ins., 1990 OK CIV APP 89, 804


                                               12
       Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 13 of 14




       P.2d 463, 468). A jury question arises only where relevant, material facts are
       in dispute or the undisputed facts permit different conclusions as to the
       reasonableness and good faith of the insurer's conduct. Id. “On a motion for
       summary judgment, the trial court must first determine, under the facts of the
       particular case and as a matter of law, whether insurer's conduct may be
       reasonably perceived as tortious.” Id. at 1436-37. “Until the facts, when
       construed most favorably against the insurer, have established what might
       reasonably be perceived as tortious conduct on the part of the insurer, the
       legal gate to submission of the issue to the jury remains closed.” Id. “To hold
       otherwise would subject insurance companies to the risk of punitive damages
       whenever litigation arises from insurance claims.” Oulds, 6 F.3d at 1437
       (quoting Manis, 681 P.2d at 762).

Houchin v. Hartford Life Ins. Co., No. CIV-14-522-D, 2016 WL 502075, at *6 (W.D. Okla.

Feb. 8, 2016). Thus, Plaintiffs’ claims should be not be submitted to the jury.

                                                  Respectfully submitted,



                                                  s/ Matthew C. Kane
                                                  Gerard F. Pignato, OBA No. 11473
                                                  Matthew C. Kane, OBA No. 19502
                                                  Joshua K. Hefner, OBA No. 30870
                                                  RYAN WHALEY
                                                  400 North Walnut Avenue
                                                  Oklahoma City, Oklahoma 73104
                                                  Telephone: 405-239-6040
                                                  Facsimile: 405-239-6766
                                                  Email:       jerry@ryanwhaley.com
                                                               mkane@ryanwhaley.com
                                                               jhefner@ryanwhaley.com

                                                  ATTORNEYS FOR DEFENDANT




                                             13
       Case 5:19-cv-00718-PRW Document 56 Filed 08/24/20 Page 14 of 14




                            CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, I transmitted the attached document to the
Clerk of Court using the ECF System for filing. Based on the records currently on file, the
Clerk of Court will transmit a Notice of Electronic Filing to the following registrants:

       Douglas J. Shelton, Esquire
       SHELTON & WALKLEY LAW GROUP
       7701 South Western Avenue, Suite 201
       Oklahoma City, Oklahoma 73139
       Telephone:    405-605-8800
       Facsimile:    405-601-0677
       Email: dshelton@sheltonlawok.com


                                                   s/ Matthew C. Kane
                                                   For the Firm




                                              14
